Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1990, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The Unemployment Insurance Appeal Board reopened its prior decision in claimant’s case only for the purpose of determining whether there was compliance with the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899). Upon reconsideration the Board found no substantial procedural violations warranting a change in its decision denying claimant unemployment insurance benefits. Since claimant does not allege any procedural errors, the Board’s decision should be affirmed. In any event, there was substantial evidence to support the Board’s conclusion that claimant voluntarily left his employment without good cause (see, Matter of Fontana [Levine], 53 AD2d 742). The Board was presented with conflicting evidence as to the reasons for claimant’s separation from employment, the resolution of which was for it to determine (see, Matter of Jensen [Levine], 49 AD2d 794). The evidence supports the finding that claimant asked for his *996vacation pay, advised his employer that he was leaving and failed to return at the end of his vacation. The facts also support the further conclusion that claimant made willful false statements in order to obtain benefits (see, Matter of Petty [Roberts], 90 AD2d 604).
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr. and Crew III, JJ., concur.